Citation Nr: 0207773	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the twelfth thoracic (T-12) vertebra, 
which is currently rated as 20 percent disabling.

(The issue of entitlement to service connection for a 
respiratory disorder will be the subject of a later decision 
by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from March 1, 1974 to February 
28, 1977. 

This matter comes before the Board on appeal from a November 
1998 rating decision by which the RO granted a temporary 
total evaluation for the period from July 13, 1998 to October 
1, 1998.  That rating decision also continued a 20 percent 
evaluation for residuals of a compression fracture of the 
twelfth thoracic vertebra after that period.  

The Board is undertaking additional development of the 
evidence relating to the issue of entitlement to service 
connection for a respiratory disorder pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing the claim of service connection.  


FINDING OF FACT

Residuals of a compression fracture of T-12 are manifested by 
muscle spasms and pain that equate to severe limitation of 
motion of the dorsal spine.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture of the twelfth thoracic 
vertebra have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5285, 5288, 5291 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected disability 
(residuals of a compression fracture of the twelfth thoracic 
vertebra) is more severe than that contemplated by the 
presently assigned 20 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The evidence of record includes a VA examination report dated 
in May 1996, in which the examiner reported a history of an 
old fracture of the T-12 vertebra with complaints of chronic 
pain for years.  A clinical examination revealed spasms in 
the lumbar spine, but no postural or fixed deformities.  
Forward flexion was reported as 95/95; backward extension as 
35/35; both left and right lateral flexion as 40/40; 
rotations both to the right and left as 35/35.  The back was 
non-tender.  The examiner noted that the veteran worked as a 
firefighter and stayed in very good shape physically.  X-ray 
examination of the thoracic spine revealed anterior 
osteophytes in the lower dorsal spine.  Arthrotic changes at 
a limbus vertebra or an old fracture were noted at the 
anterosuperior corner of the T-12 vertebral body.  The 
radiology report presented an impression of arthrotic changes 
at an old fracture or limbus vertebra.  

A February 1997 letter from a private physician relates that 
x-rays taken that month showed an old healed compression 
fracture of T-12 with anterior and lateral osteophytes and a 
possible avulsion chip from the anterior superior body of T-
12.  Intervertebral disc narrowing was noticed.  A VA 
radiology report dated in April 1998 reflects no change in 
the thoracic spine since May 1996.

VA outpatient records dated in June 1998 note symptoms of 
spasms in the mid-thoracic area of the back.  A VA 
physician's letter dated in July 1998 relates that the 
veteran was to undergo inpatient treatment for at least 2 
weeks and probably outpatient treatment for another 2 weeks.  
A July 1998 VA medical note shows that a CT scan revealed an 
anterior wedge shape of T12, and bony density adjacent to the 
anterosuperior corner of T12 was visualized in the x-rays, 
probably an un-united persistent ossification center or a 
limbus vertebra.  Osteophytes were noted in the dorsal and 
the lumbar spine.  A VA Discharge Summary dated in August 
1998 reflects x-rays, which show a history of compression 
fracture of T-12, and a CT scan showing an anterior bulging 
of T-12.  No evidence of herniated disk or spinal stenosis 
was noted.  A January 2001 VA neurological examination report 
reflects a diagnosis of chronic lower back pain status post 
compression fracture at T12 and degenerative joint disease of 
the lumbosacral spine.  

The veteran appealed an August 1996 rating decision in which 
the RO granted service connection for a fracture of the 
thoracic (T-12) vertebra and evaluated it as noncompensably 
disabling under Diagnostic Code 5291.  38 C.F.R. § 4.71a.  
The RO published an April 1997 Supplemental Statement of the 
Case in which it was shown that the evaluation was increased 
to 20 percent disabling.  The RO based this rating on a 
combination of 10 percent-for painful motion under 38 C.F.R. 
§ 4.59-and 10 percent for muscle spasms under Diagnostic 
Code 5285.  38 C.F.R. § 4.71a (2001).  In a rating decision 
dated in July 2001, the RO continued the 20 percent 
evaluation.  The disability was rated as ankylosis under 
Diagnostic Code 5288.  38 C.F.R. § 4.71a (2001).  

Diagnostic Code 5285 provides for a 60 percent evaluation 
where there are residuals of a fracture of the vertebra and 
no spinal cord involvement but abnormal mobility is present 
that requires a neck brace (jury mast).  This Diagnostic Code 
indicates that other cases be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  38 C.F.R. § 
4.71a, Diagnostic Code 5285.  Diagnostic Code 5288 allows 
assignment of a 20 percent disability rating for favorable 
ankylosis of the thoracic (dorsal) spine, and a 30 percent 
disability rating for unfavorable ankylosis. 

Under Diagnostic Code 5291, either moderate or severe 
limitation of thoracic (dorsal) spine motion warrants a 10 
percent disability rating.  A higher rating is not available 
under this Diagnostic Code.  Slight limitation of motion 
warrants a zero percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2001).

The Board finds that a rating in excess of 20 percent is not 
warranted.  The evidentiary posture of this case is such that 
no more than muscle spasm and pain is shown to be attributed 
to the service-connected disability.  In this regard, it is 
noteworthy that the veteran's present rating exceeds the 
maximum allowable for limitation of motion of the dorsal 
spine under Diagnostic Code 5291.  Furthermore, given the 
absence of any evidence to suggest ankylosis of the dorsal 
spine-favorable or unfavorable, the veteran's disability 
does not warrant a rating under Diagnostic Code 5288.  
Additionally, although the next higher rating under 
Diagnostic Code 5285 is 60 percent, the veteran's service-
connected disability does not meet the criteria for 
assignment of that rating because there is no evidence of 
abnormal mobility requiring a neck brace.  Similarly, a 
higher rating on account of vertebral deformity is not 
assignable.  This is so because the currently assigned 20 
percent rating may be viewed as already contemplating the 
maximum rating for limitation of motion and 10 percent for 
any deformity.  The Board concludes that the 20 percent 
rating contemplates the veteran's complaints of pain and 
muscle spasm, and rates them as tantamount to severe 
limitation of motion.  In light of this conclusion and the 
maximum rating of 10 percent for limitation of motion, a more 
detailed analysis of pain on motion than that conducted 
during the May 1996 VA examination is not necessary.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202, 206-7 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, the Board concludes that the RO's 20 percent 
evaluation fully compensates the veteran for the current 
severity of this disability. 

The evidence of record does not indicate that the T-12 
fracture has resulted in frequent periods of hospitalization 
or in marked interference with employment.  38 C.F.R. 
§ 3.321.  It is undisputed that the veteran's disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In reaching these conclusions, the Board considered the duty-
to-assist obligations prescribed by the Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), as 
implemented by VA regulations.  66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In addition to discarding the 
requirement that a claim be well grounded for the duty-to-
assist provisions to be triggered, the changes imposed 
additional notice and duty-to-assist obligations on VA.  

The veteran was notified of the provisions of the new law and 
implementing regulations by letters dated in April and July 
2001.  While the veteran was not provided a recent VA 
examination (post-May 1996), it should be pointed out that a 
rating greater than 20 percent would be, as noted above, 
assignable only upon a showing of abnormal mobility requiring 
a neck brace or ankylosis.  38 C.F.R. § 4.71a.  (Service 
connection has not been granted for disc syndrome or another 
segment of the spine that would require analysis under 
different rating criteria.  Id.)  Because there is no 
suggestion of such difficulties, an additional VA examination 
is not necessary.  As a result, the Board concludes that 
further evidentiary development is not required.  In other 
words, a remand for this purpose is likely to serve no 
meaningful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

A disability rating in excess of 20 percent for residuals of 
a fracture of the twelfth thoracic (T12) vertebra is not 
warranted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

